     Case 4:16-cv-01414 Document 545 Filed in TXSD on 12/20/18 Page 1 of 7




Kate D. David
Office Managing Partner

600 Travis, Suite 2350
Houston, Texas 77002
Direct: 713.525.6258
Fax: 713.647.6884
kate.david@huschblackwell.com


                                         December 19, 2018

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse
515 Rusk Street, Room 11535
Houston, Texas 77002

        Re:     Case No. 16-cv-01414; ODonnell et al. v. Harris County, Texas et al.;
                In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:


In accordance with the Court’s Amended Preliminary Injunction, please find the December 8,
2018 through December 16, 2018 weekly report. Of 439 misdemeanor arrestees, there were a
total of 61 who were not present for their initial bail hearing, before a Hearing Officer, within 48
hours of arrest. Please see below:

                          Reason                                      Count
                          Medical-condition                              35
                          Mental-illness or Intellectual-disability       8

                          Other reason not present                        8

                          Hearing more than 48 hours after arrest        10




                                               Sincerely,

                                               /s/ Kate David

                                               Kate D. David
                        Case 4:16-cv-01414 Document 545 Filed in TXSD on 12/20/18 Page 2 of 7



CONFIDENTIAL ‐ Weekly Report: Hearing over 48 hours or not present from Dec 08, 2018 to Dec 16, 2018. 

                                                           PC Docket                 Not Present                       Arresting
Defendant Name    CaseNbr         CourtID   Arrest Date                    Present                      DefendantSPN
                                                           Setting Date              Reason                            Agency
                                                                                                                       SHERIFFS
EVANS,
                                               12/7/2018       12/8/2018             Medical-                          DEPARTMENT
DEJOUN            223687201010          4                                  No                                2506108
                                                   12:30            4:00             condition                         HARRIS
MARTICE
                                                                                                                       COUNTY
AMICONE,                                                                                                               TOMBALL
                                               12/7/2018       12/8/2018             refused to come
FRANKY            217456001010         14                                  No                                2890524   POLICE
                                                   23:30           10:00             out
DOUGLAS                                                                                                                DEPARTMENT
                                                                                                                       HOUSTON
HALL, ROBERT                                   12/7/2018       12/8/2018             Medical-
                  223689201010          7                                  No                                 623726   POLICE
PEYTON                                             11:50           10:00             condition
                                                                                                                       DEPARTMENT
DAVIS,                                                                                                                 HOUSTON
                                               12/8/2018       12/8/2018             Medical-
AMORY             220345401010          2                                  No                                1971104   POLICE
                                                    6:15           23:00             condition
RAYNARD                                                                                                                DEPARTMENT
                                                                                                                       SHERIFFS
JOSEPH, TODD                                   12/8/2018       12/8/2018             Medical-                          DEPARTMENT
                  223697201010          5                                  No                                2976540
ANTHONY                                            10:45           23:00             condition                         HARRIS
                                                                                                                       COUNTY
                  222621001010                                                                                         HOUSTON
                                               12/8/2018       12/9/2018
HAGALI, OMER      222621101010          8                                  No        Med/ MHU                2964839   POLICE
                                                   14:21            7:00
                  223698501010                                                                                         DEPARTMENT
RANDOLPH,                                                                                                              BAYTOWN
                                               12/8/2018       12/9/2018             Medical-
VELEKA            223702601010         10                                  No                                2694122   POLICE
                                                   18:23           16:00             condition
LADREAN                                                                                                                DEPARTMENT

CAMPBELL,                                      12/9/2018       12/9/2018             Medical-                          CONSTABLE
                  223708101010          2                                  No                                1841600
ALANA KELLIE                                        2:37           18:00             condition                         PCT 8

                                                                                     Mental-illness                    DEPARTMENT
ACOSTA,                                        12/9/2018       12/9/2018
                  223715601010          3                                  No        or Intellectual-        1968573   OF PUBLIC
SYLVESTER                                          11:00           20:00
                                                                                     disability                        SAFETY




                                                            CONFIDENTIAL
                   Case 4:16-cv-01414 Document 545 Filed in TXSD on 12/20/18 Page 3 of 7



CHAPITAL                                                                                          SHERIFFS
                                                                     Mental-illness
CAVER,                               12/9/2018     12/9/2018                                      DEPARTMENT
              223710401010    11                               No    or Intellectual-   2705963
JOSALYNN                                  1:50         20:00                                      HARRIS
                                                                     disability
ARIAL                                                                                             COUNTY
                                                                     Mental-illness               DEER PARK
DAVIS,        223703601010           12/8/2018     12/9/2018
                               9                               No    or Intellectual-   1719459   POLICE
DEANNA LEA    223703701010               18:49         23:00
                                                                     disability                   DEPARTMENT
DULCIE,                                                                                           HOUSTON
                                     12/8/2018    12/10/2018         Medical-
NANNETTE      223713901010     1                               No                       2976633   POLICE
                                         15:44          4:00         condition
DWIGHT                                                                                            DEPARTMENT
SUMMERS,                                                             per hcso and PD              HOUSTON
                                     12/8/2018    12/10/2018
ADRIAN        223711601010     9                               No    def was            2905640   POLICE
                                         23:58          4:00
JUERGEN                                                              combative.                   DEPARTMENT
SUAREZ-                                                                                           HOUSTON
                                     12/3/2018    12/10/2018
ROMERO,       219799501010    15                               Yes                      2941498   POLICE
                                         13:56          7:00
JAIME                                                                                             DEPARTMENT
                                                                                                  HOUSTON
BLAIR,        223724601010          12/10/2018    12/10/2018         Medical-
                               8                               No                       1245798   POLICE
CHARLES RAY   223724701010                6:25         18:00         condition
                                                                                                  DEPARTMENT
                                                                                                  HOUSTON
KELLER,                              12/9/2018    12/10/2018         Disruptive - per
              223720701010     2                               No                       2668841   POLICE
KEVIN D.                                 22:30         18:00         HCSO
                                                                                                  DEPARTMENT
NEWELL,                                                                                           HOUSTON
              223726001010          12/10/2018    12/10/2018         Medical-
SAMMYNESHA                    11                               No                       2582278   POLICE
              223726101010               10:18         23:00         condition
SHANTA                                                                                            DEPARTMENT
VILLARREAL,                                                          Mental-illness               HOUSTON
                                    12/10/2018    12/11/2018
ROBERT        223729101010     3                               No    or Intellectual-   2680924   POLICE
                                          1:41          4:00
MARCUS                                                               disability                   DEPARTMENT
                                                                                                  SHERIFFS
                                                                     Mental-illness
AURIOLES,                           12/10/2018    12/11/2018                                      DEPARTMENT
              223732901010    10                               No    or Intellectual-   2091176
OSVALDO                                  21:00          7:00                                      HARRIS
                                                                     disability
                                                                                                  COUNTY
CRAIN,                                                                                            HOUSTON
                                    12/10/2018    12/11/2018         Medical-
NICKOLUS      223730101010    15                               No                       2976843   POLICE
                                         13:44          7:00         condition
ANTHONI                                                                                           DEPARTMENT




                                                 CONFIDENTIAL
                    Case 4:16-cv-01414 Document 545 Filed in TXSD on 12/20/18 Page 4 of 7



                                                                                                   SHERIFFS
JAIME,                                                                Mental-illness
                                     12/11/2018    12/11/2018                                      DEPARTMENT
PAULINA        223735401010    10                               No    or Intellectual-   2817774
                                           1:10         13:00                                      HARRIS
VIANEY                                                                disability
                                                                                                   COUNTY
                                                                                                   SHERIFFS
BUTLER,                               12/8/2018    12/11/2018                                      DEPARTMENT
               223735701010     7                               Yes                      2597348
RACHEL ANN                                23:08         16:00                                      HARRIS
                                                                                                   COUNTY
                                                                                                   HOUSTON
MORALEZ,       221367701010           12/3/2018    12/11/2018
                                2                               Yes                      2954745   POLICE
JONATHAN       221367801010               11:58         16:00
                                                                                                   DEPARTMENT
GONZALES,                            12/11/2018    12/11/2018         Medical-                     CONSTABLE
               223736901010    13                               No                       2639858
JOSE OSCAR                                 4:05         18:00         condition                    PCT 2
                                                                                                   DEER PARK
MORENO,                              11/11/2018    12/11/2018
               221592201010     6                               Yes                      2956420   POLICE
ISRAEL                                    22:27         20:00
                                                                                                   DEPARTMENT
                                                                                                   METRO P. D.
CHAMBERS,                            12/11/2018    12/11/2018         Medical-
               223512501010     1                               No                       955980    CITY OF
TIMOTHY                                   14:10         23:00         condition
                                                                                                   HOUSTON
                                     12/11/2018    12/12/2018         combative per                CONSTABLE
PICKNEY, IDA   223741101010     7                               No                       2787074
                                          15:36          7:00         HCSO                         PCT 6
               222026301010
                                                                                                   METRO P. D.
STEVENS,       223743701010          12/10/2018    12/12/2018
                                6                               Yes                      2354618   CITY OF
ANDRE          176536701010                3:09         13:00
                                                                                                   HOUSTON
               187213701010
                                                                                                   SHERIFFS
TINSLEY,                                                              Mental-illness
                                     12/11/2018    12/12/2018                                      DEPARTMENT
ATHENA         223747401010     9                               No    or Intellectual-   2462179
                                          21:10         13:00                                      HARRIS
RENEE                                                                 disability
                                                                                                   COUNTY
                                                                                                   HOUSTON
BARNES,                              12/12/2018    12/12/2018         Medical-
               223750701010     2                               No                       1670903   POLICE
TOMMY                                      0:53         23:00         condition
                                                                                                   DEPARTMENT
CARTER,                                                                                            HOUSTON
                                     12/12/2018    12/12/2018         Medical-
BRANDON        222628201010    15                               No                       2964948   POLICE
                                          11:27         23:00         condition
JAMAAL                                                                                             DEPARTMENT




                                                  CONFIDENTIAL
                    Case 4:16-cv-01414 Document 545 Filed in TXSD on 12/20/18 Page 5 of 7



MYERS,                                                                                             HOUSTON
                                     12/11/2018    12/12/2018         combative per
TERRANCE       223748101010    16                               No                       1727070   POLICE
                                          19:40         23:00         hcso
JOSEPH                                                                                             DEPARTMENT

PETERS,                                                                                            HOUSTON
                                     12/12/2018    12/13/2018         Medical-
RANDY          217852501010     2                               No                       1986399   POLICE
                                          13:26          2:00         condition
JOHNATHAON                                                                                         DEPARTMENT

                                                                                                   PASADENA
CISNEROS,                            12/12/2018    12/13/2018         Medical-
               223068901010     3                               No                       2115772   POLICE
JOHN PAUL                                 18:50          4:00         condition
                                                                                                   DEPARTMENT

ELEY, ERNEST   223130801010          10/29/2018    12/13/2018                                      CONSTABLE
                                7                               Yes                      2879947
TERRELL        223757701010               18:36          4:00                                      PCT 4

JORDAN,
                                     12/12/2018    12/13/2018         Medical-                     CONSTABLE
BRYSON         223758301010     4                               No                       2547320
                                          17:25          7:00         condition                    PCT 4
DEMOND

MEAD, JASON                          12/12/2018    12/13/2018         Medical-                     CONSTABLE
               223759501010    16                               No                       1509053
WAYNE                                     19:05          7:00         condition                    PCT 4

                                                                      Mental-illness               HOUSTON
COLE, NYENYE                         12/12/2018    12/13/2018
               223757201010     9                               No    or Intellectual-   2007946   POLICE
RIGGINS                                   12:30         10:00
                                                                      disability                   DEPARTMENT
                                                                                                   HOUSTON
                                     12/13/2018    12/13/2018         Medical-
BELL, DEBRA    218723301010    16                               No                       982784    POLICE
                                           8:30         16:00         condition
                                                                                                   DEPARTMENT
                                                                                                   HOUSTON
RICHARDSON,                          12/12/2018    12/13/2018         Medical-
               223758701010     8                               No                       2149161   POLICE
BRITTANY                                  15:25         16:00         condition
                                                                                                   DEPARTMENT
TOWNSEND,                                                                                          HOUSTON
                                     12/12/2018    12/13/2018         Medical-
KENNETH        222595601010     1                               No                       1421410   POLICE
                                          20:42         16:00         condition
ALLEN                                                                                              DEPARTMENT
                                                                                                   HOUSTON
IERROBINO,                           12/13/2018    12/14/2018         refused to come
               223765301010    10                               No                       2046203   POLICE
ROSSANO                                    1:08          7:00         out
                                                                                                   DEPARTMENT




                                                  CONFIDENTIAL
                     Case 4:16-cv-01414 Document 545 Filed in TXSD on 12/20/18 Page 6 of 7



                                                                                             HOUSTON
ROBERTSON,                            12/13/2018    12/14/2018         Medical-
                223365301010    15                               No                 138313   POLICE
JOHNNY                                      4:45         10:00         condition
                                                                                             DEPARTMENT
MILLER,                                                                                      HOUSTON
                                      12/14/2018    12/14/2018         Medical-
NASHWAN         220530701010     4                               No                2947427   POLICE
                                           15:01         23:00         condition
JEWELL                                                                                       DEPARTMENT
                                                                                             SHERIFFS
SHELTON,
                223785101010          12/13/2018    12/14/2018         Medical-              DEPARTMENT
CHRISTINA                       10                               No                2977376
                223785201010               23:09         23:00         condition             HARRIS
RENEE
                                                                                             COUNTY
                                                                                             HOUSTON
LOWRY,                                12/14/2018    12/15/2018         Medical-
                223791001010    16                               No                2309203   POLICE
NIKOLAS                                    17:00          4:00         condition
                                                                                             DEPARTMENT
                                                                                             HOUSTON
                                      12/13/2018    12/15/2018
ROY, JENNIFER   223778501010     9                               Yes               2914611   POLICE
                                            1:47          4:00
                                                                                             DEPARTMENT
                                                                                             BAYTOWN
ALLEN, RVIAN                          12/12/2018    12/15/2018
                223776201010     2                               Yes               2977239   POLICE
AMON                                       23:47          7:00
                                                                                             DEPARTMENT
                                                                                             SHERIFFS
SALEH,
                                      12/14/2016    12/15/2018                               DEPARTMENT
MOHAB           223793301010    11                               Yes               2977441
                                           23:34         13:00                               HARRIS
MOHAMMED
                                                                                             COUNTY
SAGASTIZADO,                                                                                 HOUSTON
                221961401010          12/15/2018    12/15/2018         Medical-
LESLIE                           7                               No                2959200   POLICE
                221961501010                2:35         16:00         condition
VANESA                                                                                       DEPARTMENT
NEVAREZ,                                                                                     HOUSTON
                221466601010          10/14/2018    12/15/2018
GERARDO                         15                               Yes               2525580   POLICE
                223800101010               22:39         20:00
ARTURO                                                                                       DEPARTMENT
                                                                                             HOUSTON
FREDERICK,                            12/14/2018    12/15/2018         Medical-
                223800301010     3                               No                2975712   POLICE
ANGEL KAY                                  21:58         23:00         condition
                                                                                             DEPARTMENT
                                                                                             HOUSTON
LOWE, JIMMY                           12/15/2018    12/15/2018         Medical-
                223792101010    14                               No                 268953   POLICE
DALE                                       17:04         23:00         condition
                                                                                             DEPARTMENT




                                                   CONFIDENTIAL
                     Case 4:16-cv-01414 Document 545 Filed in TXSD on 12/20/18 Page 7 of 7



                                                                                             HOUSTON
RANDALL,                              12/14/2018    12/15/2018        Medical-
                223565801010    13                               No                  44249   POLICE
HARGIE                                     17:31         23:00        condition
                                                                                             DEPARTMENT
                                                                                             HOUSTON
                                      12/15/2018    12/15/2018        Medical-
WARD, SEAN      223770501010     9                               No                1178390   POLICE
                                           18:28         23:00        condition
                                                                                             DEPARTMENT
DOMINGUEZ,                            12/15/2018    12/16/2018        Medical-               CONSTABLE
                223806201010    15                               No                2824177
LAZARO                                     16:30          4:00        condition              PCT 1
KNIGHTEN,                                                                                    HOUSTON
                223788201010          12/15/2018    12/16/2018        Medical-
DEVON                            8                               No                2343072   POLICE
                223788301010                4:55          4:00        condition
DARNELL                                                                                      DEPARTMENT
WATSON,                                                                                      BAYTOWN
                                      12/15/2018    12/16/2018        Medical-
CIARA           223805901010    11                               No                2513203   POLICE
                                           11:25          4:00        condition
DESIREE                                                                                      DEPARTMENT
                                                                                             HOUSTON
BUSTAMANTE,                           12/15/2018    12/16/2018
                216362401010    13                               No   Med/ MHU     2392527   POLICE
SANDRA                                     22:00          7:00
                                                                                             DEPARTMENT
O'NEAL,                                                                                      HOUSTON
                                       12/3/2018    12/16/2018        Medical-
ARDENESA        219665801010     7                               No                2940474   POLICE
                                           10:18         16:00        condition
PATRICE                                                                                      DEPARTMENT
                                                                                             SHERIFFS
GARCIA,                               12/16/2018    12/16/2018        Medical-               DEPARTMENT
                222646001010    15                               No                 857748
SANTOS L. JR.                               0:10         20:00        condition              HARRIS
                                                                                             COUNTY
                                                            




                                                   CONFIDENTIAL
